   Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 1 of 19 PAGEID #: 569




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 UNITED STATES OF AMERICA,                           :   Case No. 1:18-cr-00043
                                                     :
                        Plaintiff,                   :   Judge Timothy S. Black
                                                     :
 vs.                                                 :   DEFENDANT’S REPLY IN SUPPORT
                                                     :   OF MOTION FOR A
 YANJUN XU,                                          :   BILL OF PARTICULARS
      a/k/a Xu Yanjun,                               :
      a/k/a Qu Hui,                                  :   [REDACTED]
      a/k/a Zhang Hui,                               :
                                                     :
                        Defendant.                   :


        Defendant Yanjun Xu (“Defendant or “Mr. Xu”), by and through counsel, submits this

Reply in Support of his Motion for Bill of Particulars and seeks to clarify the allegations in the

Indictment so that Mr. Xu can understand the charges against him and prepare for trial.

                                        INTRODUCTION

        Although the government prepared an indictment that was enough to obtain initial

cooperation from Belgian authorities, the Indictment remains constitutionally deficient and

cannot secure a conviction under American law. (See Motion to Dismiss Counts I and II, Doc.

55) (“MTD”); (Reply in Support of Motion to Dismiss Counts I and II, Doc. 72) (“MTD

Reply.”) Accordingly, Mr. Xu sought additional information to clarify the charges against him

through a request for a bill of particulars, but the government has refused.

        The government’s Memorandum in Opposition to Defendant’s Motion for Bill of

Particulars regarding Counts 1 and 2 (“Response”) largely consists of three arguments. First, the

government asserts that Mr. Xu does not have a substantive right to a bill of particulars because

the Indictment is sufficiently clear. (Response in Opposition to Defendant’s Motion for a Bill of

Particulars Regarding Counts 1 and 2 (Doc. 69), at 2-3, 4-9) (“Opp’n.”) For the reasons outlined

                                                 1
26468554.3
    Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 2 of 19 PAGEID #: 570




in Mr. Xu’s Motion for a Bill of Particulars and Motion to Dismiss Counts I and II (and Reply in

support thereof), the Indictment itself is too vague for the Court to sustain.1 But if the Court

chooses not to dismiss Counts I and II, then as a matter of basic fairness it should require the

government to file a bill of particulars.

        Second, the government has taken the remarkable position that Mr. Xu should have asked

for clarification earlier, so now it no longer has to help. As explained below, Mr. Xu’s motion is

timely, as the timing was addressed and agreed to by the Court and the parties several months

ago. But the government’s argument is also disingenuous. The government argues that there is

no need for a bill of particulars because it has provided Mr. Xu with mountains of discovery. Mr.

Xu and counsel took the government’s argument in good faith and waded through discovery to

see if it clarified the charges. It did not. Thus, Mr. Xu now asks the government to provide in the

form of a bill of particulars the clarity that it promised (and failed to deliver) in the Indictment

and discovery.

        Third, the government insists that the Court should not order a bill of particulars because

the government can cure any vagueness in the Indictment by dumping its entire discovery file on

Mr. Xu and telling him to sort it out. The government reasons that a bill of particulars is meant to

prevent a defendant from being surprised at trial, but if the government turns over everything it

has, then there can be no surprises. This Reply focuses largely on that argument, which rests on

faulty assumptions and a faulty application of the case law upon which the government relies.




1
  Pages 4-8 are largely copied from the government’s Response in Opposition to the Motion to
Dismiss Counts I and II. Mr. Xu has thoroughly addressed those arguments in his Reply in
support of that motion, and incorporates that Reply by reference here. This Reply will focus on
the unique arguments raised in opposition to the request for a bill of particulars.

                                                   2
26468554.3
   Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 3 of 19 PAGEID #: 571




        As explained further below, the government’s position is full of holes. It is impractical;

the government has delivered a voluminous amount of discovery on Mr. Xu and directed him to

ferret out what the government thinks he did wrong, despite alleging the criminal conduct here in

the broadest terms imaginable: Mr. Xu allegedly conspired with an entire intelligence agency

and “others known and unknown to the Grand Jury,” targeting trade secrets and “aviation

technology” from companies “around the world.” (Indictment (Doc. 1), ¶¶ 12, 13(b).) The

government can defend that impractical task only by presuming Mr. Xu’s guilt; the government

believes Mr. Xu can determine what evidence is relevant because he knows what he did wrong.

But that view turns criminal law and the presumption of innocence on its head. Finally, the

government’s Response make it clear that the government is and has been expanding the scope

of alleged criminal conduct far beyond anything contemplated when it filed the Indictment and

sought Mr. Xu’s extradition from Belgium. That creeping expansion is both fundamentally unfair

to Mr. Xu, and forbidden by the U.S.-Belgium extradition treaty used to secure his extradition to

the United States.

        Mr. Xu is not asking for extraordinary measures. He is not asking for more discovery and

he is not asking for the government’s trial strategies. He is simply requesting some clarity as to

the charges against him so that he may adequately prepare for trial. Neither the government nor

the Court should require him to prepare as though he is already guilty, nor should they require

him to prepare for a trial that the government is changing and expanding in real time. The Court

should instead dismiss Counts I and II altogether (See MTD; MTD Reply), or at least order the

government to clarify and stabilize the charges it intends to take to trial.




                                                  3
26468554.3
     Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 4 of 19 PAGEID #: 572




                                           ARGUMENT

I.      A Bill of Particulars is necessary in order to remedy the vagueness in the
        Indictment.

        A.     The government’s authorities do not establish that discovery can cure a
               vague Indictment.

        The government begins its Response by accurately reciting that a bill of particulars is

meant to minimize the danger of unfair surprise at trial, and should be required where the

defendant would suffer “actual surprise and substantial prejudice.” (Opp’n at 2.) The accuracy

ends there. The government next states that “[a]ny claimed surprise or prejudice is determined by

examining the indictment and other facts known to the defendants, from whatever source,” and

cites United States v. Phibbs, 999 F.2d 1053 (6th Cir. 1993) and United States v. Rey, 923 F.2d

1217 (6th Cir. 1991). (Opp’n at 2.) And from there, the government asserts that because Mr. Xu

has all of the government’s discovery, he knows all of the relevant facts and may sort through

them for himself. But neither Phibbs nor Rey say anything of the sort.

        In Phibbs, the court denied a defendant’s request for a bill of particulars identifying the

individuals he allegedly supervised in a drug distribution ring. A few facts—all omitted from the

government’s recitation—stand out. The first is that the defendant had already pleaded guilty to

previous charges of drug distribution, and believed that the prior plea deal barred any future

prosecutions for drug dealing. 999 F.2d at 1080-82. Thus in Phibbs, the government could say

with a straight face that the defendant knew what he had done wrong, and could therefore sort

out for himself the basis of the charges. Second, the court explained that the defendant was not

surprised by the list of alleged subordinates at trial because: (a) three of the supervisees were co-

defendants in the case, (b) two supervisees were known to be government witnesses and the

defendant cross-examined them at a pre-trial hearing, (c) a sixth supervisee “was included in the

government’s supplemental bill of particulars,” and (d) the seventh supervisee was the

                                                  4
26468554.3
   Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 5 of 19 PAGEID #: 573




defendant’s ex-wife who lived with him during the conspiracy, and she was named by the

government during the grand jury hearing—testimony the government produced to the defendant

as Jencks Act material. Id. at 1086. Had the government given Mr. Xu the same kind of

information it did the defendant in Phibbs, the parties would not be litigating this point. But the

government has instead refused to provide a bill of particulars to Mr. Xu (much less a

supplemental bill), it objects to turning over Jencks Act material sufficiently in advance of trial

(the subject of another pending motion), and it has not named witnesses and made them available

for pre-trial cross-examination. This case is a far cry from Phibbs.

        The government’s representation of Rey is similarly abbreviated. Rey involved yet

another drug distribution charge. Rey does not stand for the proposition that the government need

not ever file a bill of particulars or identify the defendant’s alleged co-conspirators. It opined

only that the co-conspirators do not have to be named if the government proves an agreement

and the defendant cannot articulate any prejudice in preparing his defense. Rey, 1222-23. But for

the reasons set forth in the motion to dismiss and reply in support, the government has not

alleged a criminal “agreement” to steal trade secrets in the Indictment nor provided any

discovery suggesting such agreement. (See MTD, Doc. 55); (MTD Reply, Doc. 72.)

        It bears mentioning at this point that the government relies almost exclusively on drug

distribution cases involving small, contained conspiracies. Those cases typically involve a

controlled purchase of narcotics or a testifying co-conspirator, and often the execution of a

search warrant on the defendant’s person, home, or vehicle, which also advises the defendant of

the details of the alleged crime. And under those circumstances, it might indeed be unlikely that

the defendant would be surprised or prejudiced by the government not naming his handful of

confederates.



                                                  5
26468554.3
   Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 6 of 19 PAGEID #: 574




        But the government has done something altogether different here. The government has

charged Mr. Xu as the representative of China standing as proxy for every nefarious act the

government believes might ever have been committed by the Chinese government or by any one

of its nearly 1.4 billion citizens anywhere in the world. It has charged a conspiracy involving

individuals not only unknown to Mr. Xu, but unknown to the Grand Jury. And the conspiracy is

extraordinarily broad, encompassing the entire intelligence apparatus of the most populous

nation on earth (and others). It simply cannot be honestly analyzed by reference to small-time,

small-town drug conspiracies run out of someone’s basement or apartment by a defendant and

his ex-wife.

        Nothing in Phibbs, Rey, or any other case cited by the government allows the government

to proceed to trial with a constantly shifting and expanding theory of the case without giving the

defendant some idea of what it intends to try. If the government believes there was indeed a

conspiracy in which Mr. Xu was involved, the government must be required to lock in its

theories and clearly announce what those theories are. The government cannot be allowed to

misuse its vague Indictment as an ever-widening cache of criminal charges and alleged criminal

activity in order to punish an entire nation through the presence of one individual.

        B.     Discovery has not cured the vagueness in the Indictment.

        The government repeatedly asserts that there can be no surprise or prejudice in this case

because it has provided Mr. Xu with mountains of discovery. The government apparently

expects Mr. Xu to divine for himself what the government believes he did wrong, and to sift

through discovery without any frame of reference for what the case is really about.

        One problem with the government’s position is that it is simply impractical. The

government has dumped an enormous amount of discovery on Mr. Xu, and continues to drop



                                                 6
26468554.3
     Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 7 of 19 PAGEID #: 575




additional discovery at sporadic intervals.2 Mr. Xu is simply trying to understand the scope of the

charges against him so that he might make sense of the mountains of discovery which are largely

untranslated, and for which the government has refused to identify exculpatory and impeaching

evidence as is required under Brady and Giglio.3 See Brady v. Maryland, 373 U.S. 83, 87 (1963)

and Giglio v. United States, 405 U.S. 150 (1972).

         The second problem is that the government assumes that Mr. Xu is guilty, and it insists

that the parties conduct themselves as though Mr. Xu is guilty and must prove his innocence at

trial. The government has refused to identify the actual conspiratorial agreement, the participants

to the conspiracy, the trade secret or proprietary information, the victims of the conspiracy (other

than GE Aviation), or the locations where the conspiracy allegedly occurred.4 The government

said that the discovery came from electronic devices,

                                                      , so Mr. Xu is in the best position to know

what the discovery contains. That is, the government believes that Mr. Xu can read through the

discovery and ferret out the crime the government believes he committed because he is guilty

and knows what he did wrong. But the presumption of innocence does not allow the government

or the Court to proceed that way. The government bears the burden of proving that Mr. Xu is

guilty; it therefore cannot assert as a guiding litigation principle that Mr. Xu cannot be surprised

at trial because he is aware of the proof of his own guilt.




2
  The government’s last discovery production occurred on December 3, 2019 at the status
conference. (Transcript of December 3, 2019 Status Conference, at 21:24-22:3) (“Dec. 3, 2019
Tr.”). The discovery contained “some translations and some other matters that came in sort of
later, some of it from overseas.” (Id. at 22:2-3.)
3
    See Defendant’s Motion for Disclosure of Brady, Giglio, and Jencks Act Materials (Doc. 54).
4
    See MTD (Doc. 55); MTD Reply (Doc. 72).

                                                  7
26468554.3
   Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 8 of 19 PAGEID #: 576




        The government’s Response here and in response to the motion to dismiss reveal yet a

third problem. It is clear that during the fifteen months since Mr. Xu was extradited from

Belgium and “temporarily” detained, the government has taken advantage of the Indictment’s

vague and sweepingly broad allegations as a means to expand the charges beyond what the

government originally contemplated (and beyond what it outlined to the Belgian government to

secure Mr Xu’s extradition). Moreover, the government continues to investigate and reshape the

conduct it intends to charge at trial. The government cannot meaningfully say that Mr. Xu can

prepare a defense when the government itself continues to expand what it believes to be the

relevant, triable conduct.

        The government’s various memoranda have shoehorned into this case additional criminal

conduct, participants, and victims neither referenced in the Indictment nor contemplated at the

time the Indictment was issued. Where the Indictment alleges Mr. Xu conspired to steal from

aviation companies, the government’s response to the motion to dismiss accuses him of plotting

against “non-Chinese companies and countries.” (Response in Opposition to the Motion to

Dismiss, Doc. 68 at 6, 11-12.) Meanwhile the Response here attempts to



conduct nowhere reflected in the Indictment or the extradition papers. (Opp’n at 9-10.) In other

words, the government is continuing to investigate its case more than a year after Mr. Xu was

extradited the United States so that it might find Mr. Xu guilty of crimes or conspiracies that fall

far outside its Indictment and its cooperation agreement with Belgium.

        As the Indictment creeps, so does the government’s attempt to now broaden the

conspiracy from one to two, to increase the number of victims from just GE Aviation to multiple

victims still unknown, from an attempt to steal GE Aviation’s trade secrets to multiple attempts



                                                 8
26468554.3
    Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 9 of 19 PAGEID #: 577




to steal trade secrets generally from the aviation industry as a whole, from non-Chinese

companies outside of China, then entire countries (other than China)5,



             On top of all this, the government is promising to show that the conspirators all

“knew each other, communicated with each other, and worked with each other” on two “distinct”

conspiracies that are apparently supported by the exact same conduct in the Indictment. (Opp’n

at 5, 11; Indictment ¶¶ 13-14, 17-18.) If the government is not required to inform a defendant as

to the basic who, what, where, and when, of a charged conspiracy, how then is a defendant

supposed to prepare for trial and avoid unfair surprise? And how is a defendant supposed to do

so if the who, what, where, and when are constantly changing as the government keeps him

solitarily confined in pre-trial detention?

        The government’s ever-shifting theory of the case creates still a fourth flaw in its

argument. Under the Rule of Specialty in the U.S.-Belgium extradition treaty, the government

may prosecute Mr. Xu for only “the offense for which the extradition has been granted or a

differently denominated offense based on the same facts on which extradition would be granted.”

U.S.-Belgium Extradition Treaty, Art. 15.6 Mr. Xu requests a bill of particulars in part to ensure

that the government is abiding by its treaty obligations.




5
 See United States’ Memorandum in Opposition to Defendant’s Motion to Dismiss Counts 1 and
2 (Doc. 68) at 6, 12.
6
 Instrument Amending the Treaty of April 27, 1987 Between the UNITED STATES OF
AMERICA and BELGIUM, Treaties and other international Acts Series 10-201.3 (Dec. 16,
2004),https://www.state.gov/wp-content/uploads/2019/02/10-201.3-Belgium-Extradition.pdf.

                                                  9
26468554.3
     Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 10 of 19 PAGEID #: 578




         C.      The government cannot proceed to trial without identifying a basic who,
                 what, when, and where of the charges to be tried.

         Mr. Xu has explained elsewhere that the Indictment is too vague to adequately inform

him of the charges against him, to allow him to avoid double jeopardy, or to comply with the

Rule of Specialty in the U.S.-Belgium Extradition Treaty. (MTD; MTD Reply) He will not

rehash those arguments here, but a number of the government’s case citations merit close

analysis, and ultimately confirm Mr. Xu’s position here and in the motion to dismiss.

                 1.     The government should be required to identify co-conspirators.

         The government maintains that it does not have to identify co-conspirators, either in an

indictment or a bill of particulars. While these issues are also addressed in the motion to dismiss,

the government specifically relies on United States v. Crayton, 357 F.3d 560, (6th Cir. 2004);

United States v. Largent, 545 F.2d 1039 (6th Cir. 1976); and United States v. Page, 575 F. App’x

641 (6th Cir. 2014) in its argument here.7 But none of those cases say quite what the government

would like. For the reasons outlined below and in the motion to dismiss, the government must

identify Mr. Xu’s alleged co-conspirators with some particularity.

         Begin with Crayton, another drug conspiracy case, which is wholly inapposite here. The

defendant, Crayton, and his alleged co-conspirator were tried together; the trial ended with the

jury deadlocked on the charges against Crayton. After the first trial, Crayton moved for a bill of

particulars to gather more information about the alleged conspiracy, which the court denied.

Crayton was convicted at a second trial, which was “virtually identical” to the first, with the

exception of a rebuttal witness who named potential co-conspirators. Crayton, 357 F.3d at 568.

The Sixth Circuit affirmed the conviction and found no prejudice from the denial of the motion




7
    The government also cites Rey, which is addressed above.

                                                 10
26468554.3
   Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 11 of 19 PAGEID #: 579




for a bill of particulars because “[t]he Government was not aware of [the rebuttal witness’s]

testimony until the day before her rebuttal, and it is thus unlikely that a bill of particulars given

before trial would have provided Clayton with helpful information.” Id. at 569. The court

explained that the rebuttal testimony was a surprise—it simply was not a surprise that a bill of

particulars would have avoided. Id. Suffice it to say, Mr. Xu has not had the luxury of seeing the

government’s theory of the case in a trial already, nor is the government in a position to say that

a bill of particulars would do Mr. Xu no good because the government might come by new

evidence later.

         Largent is likewise inapplicable here. In an brief statement without analysis, the Sixth

Circuit declared that a motion for a bill of particulars seeking “the names of all the Government’s

witnesses” was overbroad. Largent, 545 F.2d at 1043-44. Mr. Xu has not asked for the names of

all of the government’s witnesses; he has simply asked for a clear description of the crime he is

accused of committing—one that narrows the universe from an entire intelligence apparatus

targeting aviation around the world to whatever it is the government actually intends to pursue at

trial.

         Finally, Page appears to be the only case the government cites that actually addresses the

role of discovery in clarifying an indictment. And Page recognizes Mr. Xu’s objections: the

government cannot remedy an erroneous denial of a bill of particulars “by offering up mountains

of documents in discovery instead.” Page, 575 F. App’x at 643 (internal quotations omitted). The

difference in Page was that the defendant “[did] not claim that his discovery process was in fact

unmanageable or that he was unable to prepare a defense.” Id. But here, Mr. Xu has explained at

length why the vague Indictment and “mountains of [untranslated] documents” are in fact

unmanageable and prevent him from preparing a defense.



                                                  11
26468554.3
  Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 12 of 19 PAGEID #: 580




        The Response adds a new wrinkle.




               2.      The government should be required to identify the time and location
               of the conspiracy.

        As written, the Indictment denies Mr. Xu the opportunity to learn when the agreements to

steal unidentified trade secrets were allegedly formed or where the alleged acts occurred. (See

Indictment ¶ 12 (“Southern District of Ohio” and “elsewhere”).) In response to the request for

particularity, the government simply concluded “there is no basis for a bill of particulars to

identify the ‘location and timing’ of the conspiracies.” (Opp’n at 10.) In its opposition, the

government ignored the authority cited by Mr. Xu and affirmatively missed its own mark

arguing “[a]s to the ‘location’ of the conspiracies, Rule 7 does not entitle a defendant to learn all

overt acts that might be proven, or the names of all co-conspirators.” (Opp’n at 8.) Indeed, there

is ample authority demonstrating the Court may order the government to disclose the specific

locations and times when the crimes allegedly occurred in order to enable the defendant to

investigate the charges and prepare his defense. (See Defendant’s Motion for a Bill of


                                                 12
26468554.3
  Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 13 of 19 PAGEID #: 581




Particulars, Doc. 56, at 11-12 (citing numerous examples in support, including: United States v.

Gonzales, No. 2:07-CR-071-JDH-2, 2007 WL 1245884 (S.D. Ohio Apr. 27, 2007) (known

locations outside the Southern District of Ohio); United States v. Lawrence, No. C2-05-CR-11,

2005 WL 8159643 (S.D. Ohio Oct. 7, 2005) (granting motion for bill of particulars and ordering

the government to include additional information such as the nature of acts or statements

defendant allegedly engaged in or uttered during the crime).)

        The government also argues that because the discovery allegedly came from

                                           Mr. Xu should be able to pick out some additional

conspirators from amongst the broad discovery which came from a wide variety of sources,




               Opp’n at 8. The government’s position however, wrongly presumes that Mr. Xu is

guilty, that Mr. Xu understands and agrees with the government’s charges, and that even though

the grand jury did not know                                                            , Mr. Xu

should somehow know which individuals

                                              were engaged in the unknown conspiracy.

        The purpose of a bill of particulars is to ensure a defendant is informed of the charges

against him to avoid being subjected to unfair surprise. Whether through name identification or

reasonable description, Mr. Xu is entitled to know with whom he has allegedly conspired. The

government’s strategy to hide the ball and argue that it need not disclose to Mr. Xu with whom

he is charged with conspiring circumvents the right to a fair trial and effectively ensures Mr. Xu

will be unfairly surprised and prejudiced as a result. The government’s provision of




                                                 13
26468554.3
  Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 14 of 19 PAGEID #: 582




Mr. Xu is entitled to know or have a reasonable way to figure out with whom the government

thinks he conspired.

               3.      The government should be required to identify the alleged victims.

        The Indictment charges Mr. Xu with allegedly conspiring to steal unidentified trade

secrets from only one single company, “Victim Company A” (Indictment ¶8) which was

confirmed to be GE Aviation. Indictment ¶2 (“(“THE VICTIM COMPANY AND THE

PROPRIETARY INFORMATION 6. Victim Company A has offices in the Southern District

of Ohio.” (emphasis added).). In its Response, the Government seeks to expand the original

charges to add multiple new victims including unidentified and unnumbered “non-Chinese

companies and countries.” (Opp’n at 4.) Mr. Xu’s request for clarity through a bill of particulars

is not a license for the government to re-charge its case to include responsibility for harm

allegedly caused to additional victims. The government must be required to adhere to the

allegations contained in the Indictment and clarify that its version of justice is only sought for

alleged harm having been caused to one victim.

               4.      The government should be required to identify the conspiracy it
                       intends to charge, rather than to amend the Indictment by stealth.

        The government’s memoranda also improperly attempt to expand the Indictment by

arguing that the recent discovery productions contain new and unrelated conspiracies including,

for example, that Mr. Xu and




                                                 14
26468554.3
  Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 15 of 19 PAGEID #: 583




                                                                         Similarly, for the first

time in the government’s Response, the government also tried to add new conspiracies not

contained in the Indictment including, to:




        The government also tried to bolster its expansion strategy by arguing Counts 1 and 2

reflect two separate conspiracies. (Opp’n at 4.) However, this attempt to cause the scope of the

Indictment to creep wider is belied by the government’s acknowledgment that the charged

conduct for both counts incorporates the “same conspiracy by Xu” (“Count 2 alleges that

defendant Xu engaged in a similar conspiracy [as Count 1] to steal trade secrets”), the same

objective (“[t]he object of the conspiracies was to obtain technical aviation information,

including trade secrets”), and spans the same time frame (“both conspiracies occurred from 2013

to at least April 1, 2018.”). (Opp’n at 4, 11.)




                                                  15
26468554.3
  Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 16 of 19 PAGEID #: 584




                                                                                       . In other

words, Mr. Xu is simply asking the Court to require the government to issue a bill of particulars

that clarifies the Indictment’s original charges without adding anything new.

        In sum, the government has refused to identify the co-conspirators or the actual

conspiratorial agreement, is attempting to expand the number of victims and conspiracies (and

give first notice of the same) through opposition memoranda, and now refuses to disclose the

timing and location of the alleged conspiracy. Constitutional principles of fairness and justice

and even ordinary reasonableness require that a criminal defendant be adequately informed of

the charges against him. The government simply cannot withhold relevant information that it has

in its possession at the expense of Mr. Xu being able to adequately prepare for trial.

II.     Mr. Xu’s motion is timely.

        Defendant’s motion is timely. The Court has authority to order the government to provide

a bill of particulars to provide clarification necessary to remedy an impossibly vague indictment.

Fed. R. Crim. P. 7(f) (a defendant may move for a bill of particulars more than 14 days after

arraignment if the court permits.).

        In this case, the timing of Defendant’s motion was previously addressed and agreed to by

the Court and the parties. Specifically, during the April 12, 2019 conference, the Court asked the

parties to discuss the status of the case and the anticipated timing for filing their respective

motions including CIPA, Brady, and others. (See April 12, 2019 Status Conference Transcript,

Doc. 44, at 41:4-45:25.) On behalf of the government, Mr. Mangan acknowledged “[o]bviously,

there’s, it sounds like, a series of motions that we will need to address at some point.” (Id. at

42:15-16.) At the Court’s suggestion, the parties agreed to discuss relevant deadlines together.

(Id. at 43:2-45:4.) The Court recognized that “[i]t may be easier to wait to set a motion deadline

or to even discuss a motion deadline until you know how long it will take for your client to get

                                                  16
26468554.3
  Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 17 of 19 PAGEID #: 585




the discovery.” (Id. at 45:16-25.) The parties both understood that the motion deadline would be

set at a later date and the government cannot now shirk its duty to provide adequate notice to the

Defendant.

        The government is correct that a bill of particulars is designed to address a deficiency in

the Indictment, such as that which has occurred here. (Opp’n at 2.) And yet the government

contradicts itself by arguing on the one hand that the defense “had many months to review” and

“the benefit of thousands of pages of discovery” and shortly thereafter arguing that any lack of

certainty should have been “based on the face of the Indictment” so there “was no need for the

eleven-month delay in raising this motion.” (Opp’n at 2.) In further contradiction, during the

December 3, 2019 status conference, the government acknowledged that it had just made its

seventh production of discovery at that time and recognized that “it’s going to take time for them

to go through it.” (Dec. 3, 2019 Tr. 22:12-13.) It appears that the government’s actual concern is

that if more information or clarification is provided, then Mr. Xu will be informed well-enough

to defend himself; absent this concern, there could be no harm in clarifying the existing charges.

Whatever the government’s actual position, the passage of less than a year after arraignment, the

mountains of disjointed and selectively translated discovery that has been dumped (and continues

to be dumped), and the continuing vagueness of the Indictment only compound the Defendant’s

need to understand the conduct against which he is required to defend. Mr. Xu is not asking the

government to create something new or unique, in fact, the government must be prohibited from

doing that; rather, Mr. Xu is simply asking for clarification to an existing document which will

not subject the government to prejudice or undue burden. Under circumstances such as these,

there can be no dispute that Rule 7 authorizes the Court to order a bill of particulars.




                                                 17
26468554.3
  Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 18 of 19 PAGEID #: 586




                                          CONCLUSION

        For the foregoing reasons, Mr. Xu requests this Court grant its Motion for Bill of

Particulars as to all counts set forth in the Indictment.




                                                       Respectfully submitted,

                                                       /s/ Robert K. McBride
                                                       Ralph W. Kohnen (0034418)
                                                       Jeanne M. Cors (0070660)
                                                       Robert K. McBride (pro hac vice)
                                                       Taft Stettinius & Hollister LLP
                                                       425 Walnut Street, Suite 1800
                                                       Cincinnati, Ohio 45202-3957
                                                       Telephone: (513) 381-2838
                                                       Fax: (513) 381-0205
                                                       kohnen@taftlaw.com
                                                       cors@taftlaw.com
                                                       rmcbride@taftlaw.com

                                                       Florian Miedel (pro hac vice)
                                                       Miedel & Mysliwiec LLP
                                                       80 Broad Street, Suite 1900
                                                       New York, NY 10004
                                                       Telephone: (212) 616-3042
                                                       Fax: (800) 507-8507
                                                       fm@fmamlaw.com

                                                       COUNSEL FOR DEFENDANT




                                                  18
26468554.3
  Case: 1:18-cr-00043-TSB Doc #: 73 Filed: 01/13/20 Page: 19 of 19 PAGEID #: 587




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 10, 2020 a copy of the foregoing was filed under seal.
Notice of this filing will be sent to all parties in this case by operation of the Court’s CM/ECF
system.


                                                    /s/ Robert K. McBride




                                               19
26468554.3
